I

    Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 1 of 22
                                                                      FILED BY               D.C,

                                                                              JAhl0 7 2021          '
                                                                             tllull'lîlbl;.
                                                                          S.1.OFFLA.-FT.PlEcE
                                   U M TED STA TES DISTRICT C OURT
                                                forthe
                                   SOUTH ERN DISTRICT OF FLOR TDA
                                        FO RT PV R CE DIW SION

      JA CK STON E,M IY UIU SUZUK I,
      M .S.(Minorchild)
            Plaintiffs,                              CaseN o.
                                                     IuryTrial:(è1Yt!s Z No
      VS.

      PETER Eo w m           GERM AN N,ELIZABETH
      HELEN GsRM AN N,M ICHAEL scorr
      s'
       rox E ,'rslkcsA GEORGILu IS,AN GELO
      GEORGm U IS,slu ltlty s'ror

            Defendants,
                                             /


                  C OM PLAINT FO R CIVR CAU SE BREA CH O F CO NY          CT

               ADDITIONAL CAUSESG G IJDE ASSAULX BATTERY,BREACH
              O F IM PLIED CO NTM CT,CO N VER SION ,DEFAM ATION PER SE,
             DETRIM ENTAL RELIANCE,FR AIJDIJLENT Y SREPRESENTATION
                  FRAtm IN THE PERFORM ANCE,QUANTUM M ERUIT,
                     TOR TIOU S G TERFEREN CE,UNJUST ENRICHM ENT,
                     M ALICIO US PRO SECUTION AN D ABU SE O F PR O CESS
                         I
                                       '
                                                 1.
                                    PAR TIES TO TH E COM PLAN


      A.    Plaintiffs

            Jack Stone
            M aison Sato 101,2-2-15 Tsunogoro
            Aoba,Sendai,Japan,980-0874
            Telephone:81 070.6951.2337
            Email:stackjones@mail.com
            M iyukiSuzuki
            M aison Sato 101,2-2-15 Tsunogoro
            Aoba,Sendai,Japan,980-0874



                                                 1
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 2 of 22




   B.       D efendants
            PeterEdward Germ ann
            1002 DewittStreet
            Sebring,FL 33872
            Elizabeth tlelen Germann
            1002 DewittStreet
            Sebring,FL 33872
            M ichaelScottStone
            4456 M adeiraAvenue
            Sebring,FL 33872
            Teleghone:863.471.2147
            Emall:captjacks@hotmail.com
            Sherry Stone
            127 Sharon Avenue
            Sebring,FL 33875
            Telephone:863.451.6990
            Email:sherrytsl@hotmail.com
            Angelo G eorgilakis
            14250 N ievesCircle
            W interGarden,FL 34787
            Telephone:407.209.6890
            Email:terisg@hotmail.com
        '
            Teresa Georgilakis
            14250 NievesCircle .
            W interGarden,FL 34787
            Teleghone:407.209.6890
            Emall:terisg@ hotmail.com

                                                  u
                                   sAsisFoRzchlsbxcuox
  A.        Jurisdiction
          Jurisdictionisproperunder28U.S.Codçj1332(a),Gf'lxedistrictcourtsshallhaveoriginal
  jurisdictionofallcivilactionswherethematterincontroversyexceeds$75,000.55
          Diversityaction isproperunder28U.S.Codej1332(a)(3),whichappliestoEGcitizensof
  differentStatesandinwhichcitizensorsubjectsofaforeignstateareadditionalparties.''
          Jurisdictiopisproperunder28U.S.Codejj1332(a)and(a)(3)because:
                Plaintiffsreside in Sendai,Japan.
                Defendantsreside in H ighlandsCounty,Florida.

                                              2
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 3 of 22




   B.     V enue
          Venue isproperattheFortpierce,U .S.D istrictCourt,Southern DistrictofFlorida,because
   Defendant Peter Edward Germann (Germann),Defendant Elizabeth Helen Germann (M s.
   Germann),(collectivelyGermanns),DefendantMichaelScottStone(Stone)andDefendantSherry
   Stone,are dom iciled in Highlands County,Florida,and were dom iciled in H ighlands County at
   thetim ethey com m itted tortiousactsagainstthe Plaintiffs.
          DefendantsAngelo Georgilakis(M.
                                        r.Georgilakis)and TeresaGeorgilakis(Georgilakis)
   claim to beresidentsofH ighlandsCounty,evinced on thefaceofaEçladybird''deedtitletransferred
   to A ngelo Georgilakisby the Germ anns,regarding realproperty the Germ anns owned in M iam i-
   DadeCounty,property relevantto Plaintiftk'causesofactions,notably,breach ofcontract,breach
   ofim plied contract,detrim entalreliance,fraudulentm isrepresentation,fraud in the perform ance,
   quantum meruit,tortiousinterferenceandunjustenrichment.Further,thetransferofthetitletothe
   Germ anns'property wasdone forno otherpurposebutfortheG erm annsto try and avoid liability.
          ThisCoul'talsohaspersonaljurisdictionoverDefendants,andvenueisproper,because
  D ecem ber10th2019, M iam i-DadeCounty CourtJudgeCarrollK elly Ordered Plaintiffshad a Civil
   Cause ofAction regarding personaland businessproperty m isappropriated by D efendants.
          Further, July 2nd 2020 and A ugust3rd2020,M iam i-Dade County CourtJudge M ichaelle
   Gonzalez-paulson Ordered the return of Plaintiffs' property, and set a return date deadline
  D efendantsfailed to com ply w ith.
          Venue isalso proper because D efendantSherry Stone m isappropriated and converted to
  herown use more than $11,000.00 in personaland business property owned by Plaintiffs.The
  w rongfulconductofSherry Stone occurred in HighlandsCounty,and resultsin ongoing business
   lossesandbusinessopportunities,withadditionallossesexceeding $8000.00.
  C.      Plaintiffs'CausesofA ction
          Plaintiffs exhausted allreasonable m eans to resolve the underlying m atter withoutcourt
  intervention,and,atalltim espriorto filing this suit,acted in good faith to avoid litigation.
          The U.S.D istrictCourt,Southern D istrictofFloridarecognizesthetortsofassault,battery,
  breach of implied contract, conversion, defamation per se, detrim ental reliance, fraudulent
  m isrepresentation, frâud in the perform ance, quanm m m eruit, tortious interference w ith
  advantageousbusinessrelationship,unjustenrichmentandabuseofprocessasactionable,thereby
  providing civilteniediesin buth law and equity.

                                                j
        Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 4 of 22




                   Florida State Courts recognize the torts of assault,battery,breach of im plied contract,
           conversion,defam ation per se,detrim entalreliance,fraudulent m isrepresentation, gaud in the
           perform ance, quantum m eruit, tortious interference w ith advantageous business relationship,
           unjustenrichment,maliciousprosecutionandabuseofprocessasactionable,thereby providing
           civilrem edies in both law and equity.
                   O fal1territories within the United States,Florida Courts are the m ostardentproponents
           forcivilcausesofaction fordefam ation perseand m aliciousprosecution.A ssuch,Plaintiffshave
           acivilcause ofaction fordef:m ation perse and m aliciousprosecution.
           D.      A m ountin Controversv
                   The amount in controversy is$207,847.94,notincluding punitive damages,and costs,
           which Plaintiffsare seeking becauseD efendantstortious conductresulted in child endangerm ent,
           and irreparable harm to PlaintiffStone'sprofessionalreputation.

                                                      1H .
                                             STA TEM ENT OF CLAIM

                1. Plaintiff Stone isa U.S.citizen,born in M iam i,Florida.He had notlived in the state of
           Florida for approxim ately thirty years,and resided in Chigasaki,Japan at the tim e the initial
           underlying m attersoccurred.PlaintiffStonehasresided in Japan sinceM ay of2007.
                2. PlaintiffM iyukiSlzzukitstlzuldlisaJapanesecitizen.SuzukineverresidedintheU.S.,
           and atthetim eresided in Chigasaki,Japan.
                3. M .S.isaU .S.citizen,and the m inorchild ofPlaintiffStone and Suzuki.
                4. M s.Germ ann isPlaintiffstone'sm other.
                5. G erm ann isM s.Germanns'husband from a second m arriage.
                6. Between N ovem ber2017 and M arch of2018,Plaintiffstone spentm ore than six hours in
          telephone conversationw ith theGerm anns,planning workthey wanted doneontheirM iam ihom e,
           including renovation work to m axim ize protitsand place iton the realestate m arket.
                7. ln February of2018,the Germ anns and Plaintiff Stone agreed Plaintiffsw ould travelto
          M iamiand perform the w ork thatneeded to be doneto satisfy the Germ anns'goals.
                8. The Germ alm swere to m ove perm anently to H ighlandsCounty,where they had a second
          hom e,and rem ain atthathom e while thew ork w asbeing perform ed.Plaintiffsw ereto stay atthe
                                                                                                              ;
          M iamihomewhiletheworkwasbeing performed.                                                           I
             9. TheGermannsweretoreimbursePlaintiffs'travelcosts,whichwasmorethan $3000.00.

I   .
:                                                       4
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 5 of 22




          TheGerm annsagreed to provide monetary and otherbenefitsto Plaintiffswhich included
   paying forSuzuki'snursing schooling,PlaintiffStone'sH aw aiibarexam costs,costsw hilelocated
   in Florida and replacem entcostsofpersonalproperty liquidated in Japan.
      11. Relying on the Germ anns'prom ises,PlaintiFs liquidated allpersonalproperty in Japan at
   pennies on the dollar, ifthat,including all furnishings,personalproperty,an automobile,and
   forfeiting rentdepositmoney onPlaintiffs'residence. ExhibitA.,aresamplephotographsof
   Plainttà'liquidatedassets,amountingtolossesgreaterthan$30,000.00.
      12. TheGerm annsw ereto covera1lcostsofrenovating theirhom e.
      13. Plaintiff Stone agreed to work on the Germ anns'hom e 9om A prilto end ofSeptem ber
   2018.The w ork included interiorand exteriorwallrepair,painting,rem ovalofdebris,rem oving
   theGerm amzs'personalproperty to theirhom e in H ighlandsCounty,andhiring plum bing,roofing,
   electrical,screening,Iocksm ith and othercontractors ifneeded to perform the required w ork.
          Plaintiff Stone has the requisite skills to perform as he had previously been a building
   contractorinFlorida,heldaFloridarealestateslicense,Californiabrokerslicense,andhasajuris
   doctorate.Plaintiffstone'sskills,licensesand education arerelevantasdam agesthatflowed from
   the Germ anns'false representation,which Plaintiffsrelied upon to theirdetrim entresulted in the
   lossoftheirhom e in Japan,lossofemploym ent,lossofbusinessopportunities,continuing losses,
   dam age to Plaintiff Stone's creditrating,dam age to Plaintiff Stone'sbusiness reputation,loss of
   savings,lossoffuture earnings,lossofassetsin Japan.
     15. Prior to relying on the Germ anns' m isrepresentations, Plaintiff Stone had already
   interviewed forseveralpositionsatthe Haw aii'sAG 's Office,and had been offered a position at
  theH aw aiiJudiciary.TheG erm annswereaw arePlaintiffsplannedto reside in H awaiiafteraiding
  the Germ anns.
     16. The Germ annsknew beginning O ctober1St2018, Plaintiffstone wasto begin studying for
  the Hawaiibarexam and taketheexnm in February of2019.
     17. M arch 8th2018,Plaintiffsflew to Florida to begin perform ing as agreed. Proofofentry in
  theU .S.on M arch 8tb2018 ispreserved on Suzuki'sUSCIS,1-94 Entry Status. ExhibitB.,is a fm e
  andcorrectcopy ofsuzuki'
                         s1-94fnfr-pStatus.
     18. AAerPlaintiffsarrived in M iami,the Germ annsrefused to vacatethe hom e and refused to
  reside attheir Sebring hom e.This caused extensive delays and im peded Plaintiffs' ability to
  perform tim ely.TheG erm annsw ere argum entative atalltim es.


                                               5
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 6 of 22




    19. The Germ annsdid notreim bursePlaintiffs'travelexpenses.
    20. 'T'
          he Germannsdid notcoverPlaintiffs'expensesw hile in Florida,and did notreim burse
  m oney paid out-of-pocket,where Plaintiffpaid M iam iElectric M asters and M organ Screening
  Company forrepairw ork doneon the Germ anns'hom e.
    21. From Aprilto Septem berof2018 Stone substantially perform ed asagreed.ExhibitC.,are
  photographicexamplesofrenovationwork whichshowsPlaintp substantiallypelformej
    22. 'l'
          he Germ anns benetm ed from the im provem ents to the home,including a substantial
  increase in m arket value.Plaintiff s Stone's w ork im proved the marketvalue of the hom e by
  approximately $50,000.00.This increase in isnotspeculative asthe improvementvalue was
  discussedwith CyndeeKavula(Kavula),alicensedproperty appraiser,whoownsherownreal
  estate appraisalcom pany,which she has operated for m ore than two decades.Kavula had also
  previously been a realestate broker in N ew M exico and Nevada.Kavula is also the daughter of
  M s.Germamz,and sibling to Plaintiffstone.
    23. The Germ anns refused to perm itStone to use the fam ily vehicle.Even for purposes of
  aiding in work thatneeded to be done on the hom e,such aspicking up supplies atHome Depot.
  Assuch,Plaintiflkw ere stranded w ithouttransportation.See:Footnotes1,2 and -
                                                                              k
    24. A s a resultofbeing stranded withouttransportation,Plaintiffs had to incurexpensesthat
  werenotforeseeable,including paying $6000 cash on a depositto lease/purchase option aFord
  Ecosport,through M idway Ford dealership.PlaintiFshad to m akem onthly paym entsata costof
  $301.10andhadtopay$726.00toProgressiveAutoInsuranceforinsuranceonthevebicie.hkhibit
  D.,arefmeandcorrectcopiesofinvoicesfortheFordEcosportandprogressiveAutoInsurance.

    Footnote1:PriortoPlainto arrivalinFlorida,Ms.Germanns'Floridadriver'     slicensewtz-
                                                                                        ç
    suspendedfornotptz-  pfng traftlctickets.The Germanns'automobileinsurancepolicy wtz.:
    cancelledasaresultoftheunpaidtickets.Ms.Germannhidthesefactsh'      om Germanns.
    Footnote2:Plaintt stonedidnotwantGermanndrivingwithoutautoinsurance,andwanted
    to inform him of the matter.However,Ms.Germann refused to tellGermannfor#arof
    domesticviolence,asshehadbeenthevictim ofrepeatviolenceperpetratedbyGermannin
    thepastsresulting inblackeyes,swollenfaceandfacialbruising.
    Footnote3:F/leGermannspeljuredthemselvesataheqringinMiamim adeCounty,falsely
    claimingPlaint# stonecontactedFlorida'    sDM K andthatcontactresultedindriverlicense
    suspension,and subsequenttestsJqrdriver capacity.Factualb,Ms.Germanns'driver's
    licenseandautomobileinsurancewtz.    çcancelledBEFoM Plainto arrivedinFlorida.


                                               6
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 7 of 22




    25. By the end ofJuly 2018,the Germ alms were becom ing grossly abusive and petty tow ard
  Suzuki.Shortly,thereafter,the abuse would tunzviolent.
    26. A ugust9th2018,atapproxim ately 8:204M ,Stone wmsawoken by M s. Germ ann shouting.
  The elderly wom an wasthrowing a tantrum like a childish brat,and was being abusive tow ard
  Suzuki,who atthattim ew assitting atthe dining table where shew ashom e schooling M .S.
    27. M s.Germ ann was enraged abouta bottle ofcooking oi1thatPlaintiffStone m oved to the
  garage as itw as excessively outdated.'
                                        T'
                                         he oilw asm oved to the garage so the Germ anns would
  notgetsick 9om consum ing it.AsM s.Germ ann continued to com plain,PlaintiffStone pointed
  outthathehad m oved theoil,thatSuzukihad nothing to do w ith it,and,thatthere werenum erous
  otherbottlesofoilthatwerenotoutdated which could use.M s.G erm ann continued shouting,and
  being abusive,even ridiculing Plaintiffsforusing the kitchen to store theirown food.
    28. W ithout provocation,Germ ann ran tow ard Plaintiff Stone,and violently attacked him,
  committingassaultandnumerouscountsofbattery,resultinginseriousphysicalinjuries,including
  a 3''gash over Stone's right eye,a gash on the righteyelid,and severalcuts on the right arm .
  PlaintiffStonealsoreceivedaseriousleAelbow injury,whichswelledtothesizeofasoftball,and
  whichtookapproximatelyoneydartoheal.ExhibitE.,arefmcandcorrectcopiesofphotographs
  thatshow Plaintt stone' sinjuries,theresultofGermanns'violentattack.
    29. Plaintifrstone soughtm edicaltreatm entfrom :
       Dr.LuisG .Geada
       3821 S.W .107 Ave.
       M iam i,FL 33165
       Telephonç:305.226.0817
    30.Dr.GeadadiagnosedPlaintic sStone'selbow.injut'
                                                    yasatorntendon,whichwouldtake
  up to one yearto heal.ThereaAer,PlaintiffStone w as unable to use his left arm for nearly one
  year.
    31. Germ arms'violentattack occurred w ithin forfeetofM .S.,who was4-years-old atthe tim e
  and w ho witnessed the entireassault.
    32. G erm ann shouted,<il'm going to getmy gun and killyou.''
    33. M .S.wasterritied by theviolence.
    34. M s.G erm ann shouted,lr h,why can't1keep my big m outh shut.''
    35. After Germ ann m ade death threats,he took overtacts to locate a gun he believed w as
  located in hisbedroom ,which w asapproxim ately ten feetfrom wherethe assaultoccurred.
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 8 of 22




           Pl
            :
             ainfiffstoneblockedGermannfrom enteringthçbe/room.Gennanncfmtipue/toAssg:ult
   PlaintiffStone,tryingtolocatethegun.
        PlaintiffStoneshoutedtoM s.Germann,toknow iftherereally wasaguplpthehjpse.
   Ms.Germannresponded,&Klhavehisgunshidden.''PlaintiffStoneresponded,EtWhydpyouhqve
   hisgunshidden?''
     38.Plaiki
            ! f
              fStonehasneverownedagun.
     39.Plqiygi
              l
                f
                ,fStonethreatenedtocall911ifGermannpersistedintheattack.
     40. Only afterPl4iptiff Stone'sthreatened to callpolice did Germ ann cease in commitji
       '                                               i
                                                                                          ,ng'
                                                                                             j


  batteryandstotpedthreateningtouseaguntocommitmurder.See:Footnotes4,5J?!#6.
     41.Aûerbeingassault,remaining attheM iamihousewasunbearable.However,Plaintiffs
  wererunningoutofmoney,astheGermannshadnotkeptuptheendoftheiragreement,fqiledto
  reimburse travelçosts,and did notcover any of Plaintic sexpenseswhile in Miami.'J'
                                                                                   ke
   Germ annseven refused to reim burse out-of-pocketexpensesPlaintiffspaid for,w hich benefitted
  no onebutthe Germ anns.
     42. The Germ anns abuses escalated,including locking PlaintiFs outofthe M iam ihome,and
  engaging in otherprovocationsand petty one-sided arguments.
     43. As the Septem ber deadline to finalize the im provem ents approached, Stone asked the
  G erm anns to go to Sebring so the w ork could be finished without further delays.Instead,the
  G erm anns tortuously interfered with Plaintiff Stone's work performance by engaging into a
  schem e w ith M ichael Stone, Teresa Georgilakis, and A ngelo Georgilakis to have Plaintiff's
  rem oved 9om the M iam ihom e,withoutproviding any com pensation w hatsoever regarding the
  signitk antam ountofw ork Plaintiffsperformed.

      Footnote4:Ms.Germannhashiddengzln-ç/-t???iGermanninthepast,duerepeatdomestic
      violence,andforutteringthreatstousegzfn.
                                             çtocommitviolenceand murder.PoliceJstzvc
      also gone to the home and removedgnnsduedomestic battely and repeatviolence.

      Footnote5:Germannhasbatteredotherfamilymembers,usually#malefamily members.
      Injuriesincludesm /ccnnoses,im /ccn ribs,:m /centeeth,bckç,punchesandpulling hair.
      Footnote 6: Germann's victims include Ms. Germann, Dexn#tznf Georgilakis, and
      Georgilakis'sonBrettM ccullough.




                                              8
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 9 of 22




              DefendantGermanns'HomeRenovationsand UniustEnrichm ent

    44. AfterPlaintiffsarrived in M iam i,PlaintiffStoneinspected theG erm anns'hom e.
    45. Theproperty w asin astate ofwaste.
    46. Hom e repairs had not been perform ed in m any years, and what had been done was
  perform ed by unlicensed and unskilled day laborers.M oreover,the hom e rem ained unrepaired
  sincedamagedbyHunicanelrma(Irma)in2017.
    47. The dock on the lake behind the hom e w as destroyed,unattached to moorings,and had
  drifted,and collided againsta property boundary wall.H alfthe dock w asunderwater.
     48. A llporch screenshad beentorn away by lrm aand rem ained in thatstate.n erew asdam'age
  to alum inum frnm ing to theporch,sectionsweretorn away,and adam aged ceilingfan had exposed
  live electricalwiring dangling 9om it.
    49. Paintpeeled offofbadly deteriorating exteriorw allsthehouse.Everything wascovered in
  m old.Fasciaw asrotted and term ite infested.
    50. The roofleaked and needed to be replaced.
    51. '
        l'he plum bing wasin such bad condition,Plaintiffshad to showerin theyard using a hose.
    52. Toiletsflooded,and the kitchen sink w asclogged.
    53. PlaintiffStonepaid out-of-pocket$450.00 to M organ Screening Company to replacethe
  dam aged screensand repairthe dam ageto the porch.The Germ annsdid notreim bursethese costs.
  ExhibitA,isapweandcorrectcopyoftheMorganScreeningCompanyworkpelformed
    54. A n electricalfirebroke outin an outletin an added on Eifam ily room ''dueto faulty w iring.
  PlaintiffStonepaid M iamiElectric M asters,$231.47 to repairthe faulty electricalwiring.'
                                                                                          I'he
  Germannsdidnotreimbursethesecosts.ExhibitG.,isatrueandcorrectcopyofthereceètfor
  paymentonthefaultyelectricalwiringrepairdonebyMiamiElectricMasters.
    55. Faulty electricalwiring in the Germ annsbedroom resulted in an explosion thatoccurred
  insidethew estfacingw all.Halfofthe electricalin the bedroom shorted outasaresult.The TV in
  theroom wasdestroyed by the explosion.Stone obtained an estim ate9om M iam iElectricM asters
  to repairtherem aining electricalissuesatthehome,butthe Germannsrefused to pay.
    56. 'l'he Germarm s are hoarders, and their bedroom and other room s in the hom e w ere
  impassible,and filled to the ceiling w ith obsoleteproducts.
    57. The G erm anns'bedroom wascovered in a thick layerofdust.The bedroom was infested
  with dustm ites.The virus,M olluscum Contagiosum infected M .S.The infection took nearly one

                                               9
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 10 of 22




   yearto heal,and caused the child greatsuffering asthe disease had to be burntoffofthe child's
   body inseverallocations.ExhibitH ,arefmeandcorrectcopiesofphotographsthatshow the
   damageJvy-/-
              crc#bythechildduetheinfection.
     58. The garage w as im passible asw ell.The garage door'had an interiorhandle,which didn't
   have a lock on it.The garage doorcould notbeopened,and w asblocked by am ountain ofdebris.
     59. 'Fhe Germ annsreftlsed to perm itthe item sto be cleared away,even though thatw as part
   ùftheworkthatneededtobeperformed.
     60. Thegaragewascovered in verm in excrem ent,including thatofcockroaches,m iceand rats.
   ExhibitL,arephotographsthatshow thepoorcondition of the Germanns'home interiorand
   verminin# station.
     61. The Germ anns' exterior security lights did not work.The hom e was a prim e target for
   hom e invasion, and Plaintiff Stone had reasohable concerns as the G erm anns home had been
   broken into severaltim es in thepast.
     62. Exteriordoorslacked adequate,and properly functioning handlesand locks.To securethe
   fam ily room sliding glassdoors,the Germ annsused a stick.
     63. Tw ice,the M iam i-Dade Police Departm entwere called to the hom e due transientsusing
   the porch to sleep and the backyard to bath.The police w ere involved in one incidentwhere a
   naked m an w asw ithin a few feetofa window in the bedroom M .S.wassleeping.Exhibit.f is a
   frlfeandcorrectcopy oftheA#DPD PoliceReport,Number1D180624231363,whichpertainsto
   the zyJke# man incident.
     64. PlaintiffStone had Dade Lock and Key provide a reasonable fee to replace and repairall
   exteriorlocks,including sliding glassdoorw hich did notfunction properly.TheGerm annsrefused
   topay to upgradethe locks.ExhibitK ,isafrlze and correctcopy of theDadeLockandKey
   Companyestimatetorepairandreplacethefaultydoo è
                                                   rfoc/cç.
     65. StonehasfoursiblingswhoresideinthestateofFloriéa,includingMichaelStone,Shen.
                                                                                    y
   StoneandTèresaGeorgilakis.Nonelivedwithin 170milesofM iamiandnonecametoaidPlaintiff
   Stoné getthe work done.
     66. The Germannswereheavily overmedicated,and consuming food 9om cans,bottlesand
   cartons that w ere seriously outdated. The containers of the outdated food were covered in
   cockroach excrement,andcockroachesandotherverm in wereeathzgthelabelsoffofthecans.



                                              10
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 11 of 22




     67. M any labels showed expiration datesasfarback as2002.ExhibitL.,are fm e and correct
   copieqof yood''theGermannswereconsuming,andwhichwtz.çthesubjectoftheWz/gzf-
                                                                             çf2018
   assaultdiscussed herein.
     68. Concerned forthehealth and safety oftheGerm anns,Plaintiffstone contacted theM iam i-
   Dade Hea1th Departm entwhich looked overthe sam e photographs presented in Exhibit L.,and
   concluded the Germ annswere living in squalor,and conditionsofself-abuse and self-neglect.
     69. 'I'
           he M iam i-D adeFireD epartm entconcluded the hom ewasa firehazard and did notm eet
   m inim'
         um building codes.
     70. Plaintiff Stone provided his concernsto his siblings,butnone came to aid in the m atter.
   Instead,M ichaelStone,and Georgilakisbegan com m unicating to the Germ mm sthatthe Plaintiffs
   had gone to M iam ito GEstealtheirhom e.''M ichaelStone and Georgilalds'false com munications
   continued on adaily basis,even where Stone and the G eorgilakishad notgone to M iam ito visit,
   w ere not aw are ofthe inspection reports,were notcomm unicating w ith the Plaintiffs and w ere
   entirely awarePlaintiffswere trying to getthew ork doneby end ofSeptem berso they could go to
   H awaii.
     71. PlaintiffStone'ssiblings,Teresa Georgilakisand Shen.
                                                            y Stone areconvicted felons.
     72. G eorgilakis spent tim e in prison for bank and credit card gaud and identity theft.
   Georgilakis was on probation forpetty theftatthe tim e Plaintiffsw ere atthe M iam ihom e,and
   m aking defam atpry and untrue sàtem entsaboutthe Plaintiffsto the Germanns.M oreover,atthat
   time,Georgilakiswasalsounderinvestigation by Polk County prosecutorsfortheftof$1600.00
   injewelryfrom KaysJewelers.
     73. Sheny Stone hastwo felony theftconvictionsin H ighlandsCounty.
     74. O ctober2nd2018,the Germ arms fmally w entto theirhom e in Sebring. By thattim e the
   period to perform had elapsed and Plaintiffs'dam ages were piling up.The Germ anns were in
   breach,Plaintiffshad substantially perform ed,butreaped no benefitwhatsoever.
      75. O ctobqr 3rd 2018,the Germ anns were in Sebring. Plaintiffs had gone to CoconutGrove
   and spentthe day at a Children's Park,w here the fam ily played and had a picnic.W hile atthe
   parlq M ichaelStone,w ho w asin Sebring,and withtheGerm annsattheirSebring residence,m ade
   several911phone calls,falsely claim ing therewasa Cçfight''attheM iamihom eoverm oney.




                                               11
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 12 of 22




     76. M ichaelStone m adethe 911 callsfully awarethere wasno fight,there wasno em ergency
   situation,and,thatthe Germ annswere in Sebring atthetime the callswerem ade,170 m ilesnorth
   ofM iam i-Dade County.
     77.M iami-DadePoliceDepartment(I
                                    M DPD),OYcerM ichaelBennetttBennettlrespondedto
   the Elem ergenoy calls.''Bennettarrived ataround 7:55PM .Plaintiffsanived a few m inuteslater.
   See:M DPD KendalDivision,PoliceReportNo.1D 181004363192.
     78. Bennetttold PlaintiF Stone he w as called outto the house because (
                                                                           M DPD had received
   911phone calls9om M ichaelStone,who had reported there wasafightatthe hom e overm oney.
     79. Plaintiff Stone gave BennettM ichael Stone's telephone number.Bennettattempted to
   initiate contactw ith M ichaelStone,buthe did notanswerthe calls.
     80. Plaintifr Stone gave Bennettthe telephone num ber of Shen.
                                                                  y Stone who also resides in
   HighlandsCounty.Sherry Stonetolb Bennettthe Germannswere in Sebring sincetheprevious
   day,October2nd2018,and,thatM s. G erm ann had goneto a derm atologistappointm entthatvel'y
   day,in Sebring.
     81. PlaintiffStone permitted Bennettto enterthehom e.
     82. Bemzettnoted the poor condition ofthe hom e,thatroom sw ere notpassible.He noted the
   conditionsofsqualor,and theseriously outdated food and verm in.
     83. PlaintiffStone told Bennetthisfam ily resided in Japan and had goneto M iam ito aid the
   Germ annsrenovatethe hom e and putiton therealestate market.
     84. Plaintiffstonetold Bennettthathissiblingsw erenotaiding in them atterand w erecreating
   hostile conditions.PlaintiffStonetold Bennettthe Germ annsw ere both 8z-years-old and heavily
   overmedicated.
     85. Bennetttold Plainti/ Stone he had recently gone through a sim ilarhostile situation w ith
   hissisterregardingthecareofhismother,andthatthematterwasresolvedthrough juardianship.
   Bennettstated the m otherw as in m uch bettersituation afterthe guardianship w assetup.Bennett
   prokiàedPlai:tiffStonethecontactinformationofLuneenSkelton,theSupervisoroftheM iami-
   D ade M entalHealth Departm ent.
     86. O ftk erBennettsuggestedthe Germ annsshouldbem edically evaluated foradeterm ination
   ifguardianship w asrequired.
      87. The follow ing day, October 4th 2018,PIaintiff Stone scheduled an appointm ent w ith
   Luneen Skelton for October 9tb2018.The appointm çntw as set for 1:00PM . The purpose ofthe


                                               12
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 13 of 22




   appointm ent was to learn about guardianship m atters,and to see if one w as needed for the
   Germ anns.
      88. n ereafter,PlaintiffStone sentan em ailto siblings Sherry Stone and K avulaseeking their
   inputifguardianship w asrequired.
      89. PlaintiffStone asked Sheny Stone to be the guardian,and asked ifshe w aswilling to take
   therequired classesto be guardian.She said shew as.
      90. Plaintiffm ade itclearthathe was notinterested in overseeing the guardianship m atteras
   hisfam ily wasnotgoing to remain in Florida butreside,go to H aw aii.
      91. H ow ever,PlaintiffStonedidnotknow it,butatthattim e,Georgilakiswasaccessing Sherly
   Stone'sem ailaccount,using the password she had stolen and reading the em ails,which were not
   intended forher.Thisincluded em ailsbetween Plaintiffstone,Stlzuki,and otherfam ily m embers.
      92. GeorgilakisviolatedFlorida'sComputerCrimesLaw,Fl.St.j 815.01,accessing,reading
   and copying those em ails,and providing thecontenttherein to the Germ anns.
     93. Between October 2nd 2018 and october 5th 201s,the Germanns rem ained in Sebring.
   H ow ever,on O ctober5tb2018,the Germanns, and Georgilakis,arrived attheM iam ihom e around
   noon.They remained atthe hom elessthan 30 m inutes.
      94. G erm ann and Georgilakisbegan shouting atSuzuki,calling heraJap,and telling herto go
   back to Japan.PlaintiffStone m ade a non-em ergency telephone callto M DPD and recorded the
   abusive language and threats from the public sidew alk located in gontofthe Germ anns'M iam i
   hom e.
      95. O ftk ersA .J.Perea and N icolasSans,responded to Stone'scall.
      96. Perea,filed a police report,N o.1* 181005364100.The çtreporting''persons w ere M s.
   Gennann and PlaintiffStqne.
     97. M s.Germ arm reported shew anted Plaintiff'sfaniily to leave.M s.G erm ann did notm ake
   any claim aboutbeingavictim ofviolenceperpetrated by Stone,nordid sizeclaim shefeared
   PlaintiffStone.M s.Germ ann m erely stated PlaintiffStone had GGm oved things''and wasQhrow ing
   thingsout.''Perew Hreferenced''eviction.ExhibitM ,isafmcandcorrectcopyOfMDPD Ol ccr
   Perea'spolice report.
     98. TheGerm annsand Georgilakisleftshortlythereafterand OflicersPereaand Sansrem ained
   presentuntilthey leA.
    99. 'I'
          he Germ annsand Georgilakisreturned to Sebring.


                                               13
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 14 of 22




    100.Plaintiff Stone has notseen,nor com m unicated w ith the Germanns or Georgilakissince
   thatdate.
     101. Later that sam e evening, October 5th 2018,M ichael Stone
                                                                 ' sent a threatenjng em aj.
                                                                                           jto
   Plaintiff Stone.The threatening em ailincluded M ichael Stone would Gtshoot and ldll''Plaintiff
   Stone,<çon sight''O utside of threatening em ails,M ichaelStone had notcontact with Plaintiff
   Stonew hatsoeverduring the entiretim e thePlaintiffswere in M iam i.
    102.M ichael Stone's threatened he learned Ka shit ton of bad thinRs from bad cops''sand
   threatened to tile aEGm ulti-party''restraining orderthatincluded children,ifPlaintiffStoneand his
   fam ily did notleavetheM iam ihom ew ithin 24 hours.M ichaelStoneheld no ow nership rights in
   theM iam ihome to m akesuch dem ands.
    103.M ichaelStone went on io threaten,Glit's reallv ftlckina hard to tind work...W ith an
   iniunction forprotection...notiustany old iqiunction butonewith many children...Nota Rreat
   resum ebuildershuh?''
    104.M ichaelStone'sthreatening em ailincluded the follow ing:
          From :M ichaelStone
          D ate:Fri,Oct5,2018 9:10 PM
          Subject:Re:Songstomygiendsifsoinspiredtoheru.
          W hatnow bitch? W hatnow bitch?
          Get out, leave.I have two m ore legal cards to play.You have 24 hours to do
          so. Yourm ove.
          Y ou willnotlike m ine.
          Theinjunctionandtrespass,letmemakethisVERY FUCKW G CLEAR TO YOU
          BOY ,are notm y nextm ove.
          . .. 1learned a shitton ofbad things9om bad cops.
          ... lts'good to bein a sm alltow n whereyou cam paign fortheRepublican Sheriff...
          Thisisnotan idlethreat.
          Y ou willbe shoton sight.
          On sight.Igotsecond place in Academ y.
           E:
              Justtoletyouknow,it'sreallyfuckinghardtotindwork...W ithaninjunction
            ...

          forprotection...notjustanyoldinjunctionbutonewithmanychildren...Notagreat
          resum e builder,huh?''
    105.Exhibit.
               N),isafmeandcorrectcopyofMichaelScottStone'
                                                         sthreateningemail.
    106.PlaintiffStone did notrespond to M ichaelStone'sthreatening em aildirectly,butinstead,
   forwarded the em ailto M ichaelStone's em ployer.'l'he emailwasfolw arded to M ichaelStone's




                                                14
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 15 of 22




   em ployerbecauseotherthreatening em ailcom municationsM ichaelStone sentto Plaintiffswould
   have resulted in liability to the em ployerifM ichaelStonem ade good on histhreats.
     107. The follow ing m orning,October6tb2018,M ichaelStonew asterm inated by his em ployer
   forsending the October5th2018 threatening em ail.
     108.lm m ediately following tennination,M ichaelStone engaged in a m onths long retaliation
   cam paign of terror.M ichael Stone attem pted, and failed severaltim es to obtain m ulti-party
   restraining ordersinHighland County,evenwherethatcourthadnopersonaljurisdiction over
   Plaintiffstone.
     109.M ichaelStone'smulti-partyinjunctionincludedadultswhowerenotawaretheinjunction
   had been fled on theirbehalf.M ichalStone violated Sperry v.FloridaBarAssociation,373 U .S.
   379(1963),actingasanunlicensedattorneyrepresentingseveralpartiestothesham injunctions.
     110.HighlandsCountyCourtdismissedeveryoneofMichaelStone'sinjunctionattempts.Even
   so, hekeptretiling.ExhibitO.,isafmcand correctcopy oftheJanuary 16th2019,H ighlands
   County CourtOrderdismissing MichaelStone.' s injunction,.#/c# morethanfourmonthsaAer
   Plaintt 'hadalreak returnedtoJapan.
     111.M ichaelStone'ssham injunctionsanddismissalsamountstomaliciousprosecution,fraud
   on the courtand abuse ofprocess.
     112. N ovem ber5th2018,M ichaelStone contacted theU .S.Tokyo Em bassy and m ade false and
  defamatory statementstoconsulatestaffkresultingintheconsulatescreating areporton thematter.
  ExhibitP.,isafrlfcandcorrectcopyoftheUS.TokyoEmbassyconsulate'sreport.
                M isappropriation ofPlaihiifrsPersonaland BtlsinessProperW
     113. Early m orning,on O ctober9th2018,P1aintiffs heard a loud bang atthe gontdoorofthe
  Viamihome.ltsoundedlikeanexplosion.PlaintiffStonelookedoutthewindow andsaw Michael
  Stone running down the street.Plaintiff Stone contacted the M DPD and filed a reporq N o.
  1+ 181009368930.ExhibitQ.,isafmeandcorrectcopyOfMDPD ReportNo.1D181009368930.
    114. Thatsam e m orning,October9th2018,theG eorgilakisdrovethe Germamzsto the M iam i-
  DadeFamilyCourt,and aided theGermannsin tilingperjuredpetition statements.Theperjured
  petitionsclaim edPlaintiffstonepunched Germann on a date Germ ann waslocated in Sebring,and,
  thatPlaintiF Stonehadkilled afamily pet.Thepetitionsweresigned undersworn oath and under



                                              15
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 16 of 22




  penaltyofperjury,andcontemptproceedings.PetitionerswouldlaterblameSpanishspeakingstaff
  atthecourtfortheirperjuredstatements.See:Footnote7.
     115.Relyingontheperjuredpetitionstatements,JudgeMichaelleGorlzalez-paulson issued a
  temporaryrestrainingorper(TRO),withahearingsetonthematterforOctober15thztljg.
     116 Atapproximatetynoononthesameday,October9'b2018,PlaintiffStonewasexitingthe
  M iam ihom e to go to the I:OOPM appointmentw ith Luneen Skelton.M DPD oY cers arrived atthe
  home qn# hapd delivered theTRO to PlaintiffStone.Plaintiffswereordered to leavetheM iami
  hom e im m ediately and w ere notperm itted tim eto rem ovetheirpersonalproperty.
     117. Plaintiffsdroveto Sebring w here sibling Sherry Stone resides.
     118. Laterthatsam e day,on October 9th 2018,U SP delivered a valuable m usicalinstrum ent
  thatw as shipped âom Japan to the M iam ihom e.The instrumentw as the personalproperty of'
  Plaintiffstoneandhadcost$2040.00.Georgilakissignedfor,andandtookpossessionofamusical
  instrum ent.Georgilakis did notfo- arded the instrum enton to PlaintiffStone,violating 18 U .S.
  Code j 1708and 18 U.S.Code j 1703,which are federalstatutesthatapply to theû ofmail,
  obstruction ofm ail,and delay ordestruction ofm ail.The Germ annstook possession ofotherm ail
  which was notforwarded on.Georgilakis notitied PlaintiffStone she had taken possession ofthe'
  instrum ent.M orethan two yearspassed and the
                                             !
                                                instrum entw asnotreturned to PlaintiffStone.
                                                                                  .

     119. Plaintiffsproperty thatw asleftattheM iam ihom ewaspilfered through by theG eorgilakis,
  and M ichaelStone.They took whateverthey wanted.
     120. Plaintiffstone stayed atSherry Stone'shom e one night.
     121. October 10t)l2018,PlaintiffStone returned to Japan
                                                           ' because his spouse visa was setto
  expire and hadto berenewed in-person, atJâpan'sIm m igration Bureau,with an October12th2018
  deadline.
     122. Stlzukiand M .S.rem ained at Sherry Stone's homç untilNovem ber 11th 2018 because
  Plaintiffs had no hom e to return to in Japan and he had to ret'
                                                                 urn to Japan to setup replacem ent
  housing.


    Footnote 7:July 2''YJpzp,the Germannsadmitted ata hearing beforeMiamim adeCourt,
    Judge M ichaelle Gonzalez-paulson theirpetition statementswerepeljure4 thatthey didn't
    JstzvcapetandthatPlaintt stonedidnot/cj//afamilypet.
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 17 of 22




     123. Priorto returning to Japan,October 10tb 2018,PIaintiff Stone notified the M iam i-Dade
   County courthe could notappear October 15th2018, and m otioned for the courtto reschedule
   hearing.The motion w as granted.The M iam i-Dade County courtnotified Plaintiff Stone would
   receive Eservice Notice of the new hearing date.The courtnever com m unicated w ith Plaintiff
   Stoneeveragain.
     124.N ovem ber 8th 2018,the Germ anns and G eorgilakis discovered Suzuld and M .S.w ere
   staying atSherry Stone'shom e,drove to the hom e and congonted Stlzuki.
     125. The Germ anns and Georgilakis threatened to not return Plaintiffs'property if suit was
   broughtoverthe m atter.
      126. N ovem ber 11th 2018, in fear of the Germ anns, Georgilakis and M ichaelStone,Suzuki
   returned to Japan with M .S.Priorto rem rning to Japan,Suzukiprepared property to be shipped,
   because she could not carry it onto a plane,as she had M .S.to care for,a stroller,and carry on
   luggage.A swell,the flightw as24 hours.Sherry Stone agreed to care forthe property and to ship
   itto Japan.Theproperty w asneverreturned,and Sherry Stone converted itto herown use.
     127. The property Sherry Stone converted to herow n use includestwo OW C 8-1-hard drives,
   professionalphotography equipm ent,used as work tools,im portantdocum ents,a PorterBag and
   otheritems.Thereplacementcostsforthese itemsexceeds$11,000.00.ExhibitR.,are /m e and
   correctcopiesofrecektsforthepurchaseoftheOWC drivesandthephotographyequtpment.
     128.The loss ofbusiness use ofthe property exceeds $8,000.00. Further,December2020,
  Plaintiff Stone entered into a contract with Banix Corporation, to fund a docum entary film .
   $7000.00wasadvancedonthefilm production,butthecameraequipmentmisappropriated(stolen)
  by Sherry Stone is required forthe production.The tortious conduct of Sherry Stone results in
  Plaintiff Stone's inability to begin production,and could lead to suitby Banix Corporation for
  breach ofcontract.
     129. A hearingw asheldN ovem ber15th20918,attheM iam i-Dadefam ily court. PlaintiffStone
  was not provided notice,or an opportunity to be heard.Defendants Germann appeared and
  presentedperjuredstatement,theyadmittedJuly2nd2020tobeperjuredstatements.
     130.Gonzalez-paulson issued permanent injunctions,which irrejarably hanned Plaintiff
  Stone'sprofessionalreputation.TheinjunctionwasneverservedonPlaintiffStone.Theonlyvalid
  mannerinwhichaninjunctioncanbeservedinM iami-DadeCountyisbytheM iami-DadeSheriffs.


                                               17
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 18 of 22




  Asservicewasneverprovided,theinjunctionsremainsunserved and invalid.To date,Plaintiff
  Stonehasneverbeenservedtheinjunctions.
     131.PlaintiffStonemotionedforaFl.St.1.540motionto vacatetheinjunction dueperjured
  statement,fraud on the coult malicious prosecution,abuse ofprocess,impropervenue,lack of
  personaljurisdiction,andwherethecourtheldtheinitialhearing withoutnotice.PlaintiffStone
  also m otioned forthecourtto com pelthe return ofthepropertytheGerm annshadrefused toreturn.
     132.A hearing w as scheduled July 2nd2020,and Gonzalez-paulson presided overthe matter.
  The hearing w asheld via Zoom ,and the audio and video ofthe hearing w as preserved as partof
  the record.A t the hearing, the Germ anns adm itted to petition periua .Gonzalez-paulson
                                                                        .



  Ordered the Germ annsto return Plaintiff'sproperty.Thiswould be the second orderissued by the
  M iam i-D ade courtregarding said property.
     133. A ugust 3rd 2020, Gonzalez-paulson issued a third order for the Germ anns to return
  Plaintiff's property by specitic date.The Germ annsdid notreturn the property by the date setby
  the court.
     134. The Germ annsstillretain possession ofPlaintiffsproperty and are inw rongfulpossession.
          Plaintiffstonepaid Shen.
                                 y Stone$470.00USD toreturntheproperty SuzukileftatSherry
  Stone'shom e.Sherry Stone neverreturned the property.
     136. Septem ber21St20207 Plaintiff Stone broughta Replevin A ction againstSherry Stone in
  H ighlandsCounty Court.Judge RitenourOrdered Sherry Stone to Show Cause why she had not
  rem rned said property,especially w here Plaintiffpaid forthe property to be shipped.
          O ctober8th2020,Judge RitenourOrdered the retul'n ofPlaintiffs'property. Shen.y Stone
  did not com ply w ith Judge Ritenaur's Order,butinstead,sentPlaintiff Stone threatening em ails
  stating she would destroy the property.
     138. PlaintiffStone motioned fora StatusReportHearing.
     139.November9th2020,JudgeRitenourjaveSherryStoneFIVEDAYStorettlrnsaidproperty,
  butshedidnot.lnstead,SherryStonecommiitedfraudonthecourt,shippedvaluelessjunk,instead
  ofthepropertythatwasthesubjectoftheHighland'sCountyCourt'sOrder.
     140. PlaintiffStone attem pted to contactSherry Stone,butsheblocked phonecalls.
     141. PlaintiffStone m otioned for a Stam s ReportH earing,but Shen'y Stone blocked notices
  through the Florida Court's Eservice,and blocked receiving notices from Plaintiff Stone and the
  HighlandsCourtaswell.


                                               18
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 19 of 22




         DueGonzalez-paulsonholdingtheinitialhearingwithoutnotice,andissuing injunctions
  withoutopportunitytobeheard,andwheretheGermannsadmittedtopetitionperjury,andwhere
  thatcourtwasan impropervenueandlackedpersonaljurisdictionoverPlaintiffStone,ajudicial
  qualifications com m ission complaint was filed,resulting in G orlzalez-paulson recusing herself
  from the m atter.

                                     OtherR elevantTortM atters

     143.The Germanns, the G eorgilakis, M ichael Stone, Sherry Stone and her com m on 1aw
  husband,D arisEdward H arried,pilfered through Plaintiff sproperty,m isappropriated whatthey
  w anted and discarded the rest.D efendants disregarded courtordersin doing so,and consequential
  dam agesflow to thePlaintiffs.
     144.Plaintiffsrett
                      zrned to Japan w ithouta hom e to go to,and no personalproperty,including
  no furnishings, or clothing. Plaintiffs were stranded without autom obile, and suffered other
  dam ages,including child endangennent as Plaintiffs had no advanced notice,or opportunity to
  locate a safe place for M .S.to be taken, after the Germ anns and Georgilalds com m itted fraud,
  perjuryandothermisconducttoejectthePlaintiffsfrom theMiamihome.
     145.Thetilingofperjuredpetitions,rifewithmisconductandfraudonthecourt,endangered
  the health,safety and welfare ofM .S.,m erely 4-years-old atthetim ethe child wasthrow n outonto
  the streetsw ith no place to go.
         PlaintiffStone had to return the Ford Ecovportto the Ford M otor Company,causing
  damageto hiscreditrating.Plaintifflost$7930.40 on theFord Ecosport,and only had 10 weeks
  useofthevehicle.
     147. D ue to breach ofagreement,and Plaintiff's detrim entalreliance on the Germ anns'false
  representations,PlaintiffStone wasunable to coverthe coststo travelto H awaiito obtain w ork at
  the HawaiiJudiciary,orto study for,ortake the Hawaiibarexam .
     148. Plaintiffsrem ain stranded in Japan asa result.
     149.ln M arch of2019,the Germanns sold theirM iamihome for$430,000.00.The original
  purchasepricewas$42,000.00.ThehpmewasinterribleconditionpriortoPlaintiffsimprovement.
  Plaintiffssubstantialperform ed,andrelied upontheGerm annsfalseand m isleading representation,
  a1lwhile the Germ annsbenetitted from the im provem ents.
     150. The Germ annsm ustnotbeperm itted to fm ancially benefit9om Plaintifrshard work.
     151.TheGermanns'wereunjustlyemichedbyworkPlaintiffsperformedontheM iamihome.
                                                19
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 20 of 22




      152.lnAugustof2020,theGermanns,throughTremblyLaw Firm,offeredtovacateinjunction
   throughjointmotion,nottllroughremorse,or,basedonthetruthofthematter,butinstead,because
   theGermannsdon'twanttopayanyfurtherlegalfees.Plaintiffsrejectedtheoffer.
      153. PlaintiffStone entered into a contractw ith a producerto begin producing a docum entary
   film aboutinternationalchild abductions.The equipm entD efendantshavestolen isrequired forthe
   production to m ove forward.W ithoutthe property,thetilm cannotbem ade.
      154.Plaintiff Stone received'an advance of $7000.00 on the film production and now that
   D efendants have failed to return the property and converted itto theirow n use,thiscould resultin
   the producerwho advanced thefundsfiling suitagainstPlaintiffStone.
      155. Plaintiffshave suffered extensive and ongoing damages,including extensive and ongoing
   financialharm,and D efendants are collectively,and proximately responsible forthe damages.
      156.Plaintiffsdemand$207,847.94in damages.
                                                 W .
                                               RELIEF

           Plaintiffs seeks general, actual, compensatory, and restitution damages as a result of
   detrim entalreliance on D efendant Germ anns' false and m isleading representations, and to be
   compensated forallsubsequentharmsthatföllowed.
           Plaintiffs dem and to be putback in the tinancialposition they w ere in priorto relying on
   DefendantGermanns'falserepresentationsintheamountof$33,458.18.
           Plaintiffsdemands$19,777.89,to replacethe OW C hard drives,photography equipment
   and im portantdocum entsD efendantSherry Stone eitherdestroyed,orconverted to herow n use,
   property thatwasto be returned to Plaintiffs undertwo H ighlandsCounty CourtO rders,butwas
   notreturned.
           Plaintifsdem andsto bereim bursed aiffare costsand m oniespaid to lease/purchase aFord
   Ecosport,andatttomobileinsurance,totaling$13,930.40,lossesPlaintiffswouldnothaveincurred
   had the Germ annsnotm isled the Plaintiffsand had carried outtheterm sofagreem ent.
           Plaintiffdemandsreimbursementof$231.47forpayingM iam iElectricM asterstoperform
   repairson D efendantGerm anns'M iam ihom e,repairsonly the G erm anns benefitled from .
          Plaintiffdemands reimbursementof $450.00 paid to M organ Screening Company,for
   repairs done on D efendantG erm anns'M iam ihom e,repairsonly the Germ anns benetm ed from .



                                                20
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 21 of 22




          Plaintiffstonedemandscompensatorydamagesforpainandsufferingandphysicalinjuries
   caused by DefendantPeterEdward Germ ann who assaulted and battered PlaintiffStone w ithout
   provocation,in theamountof$30,000.00.
          Plaintiffs dem ands com pensatoly damages whereby D efendant Peter Edward G erm ann
   com m itted violence,and threatened to com m itm urderwith a gun in close proxim ity to M .S.,in
   theamountof$30,000.00.
          Plaintiffs demands conversion,and non-use ofm isappropriated property,the Gennanns
   refused to return to Plaintiffs, including personal and business use losses in the amount of
   $30,000.00.
          Plaintiffsdemandscompensatory.damagesforunjustenrichmentduetortiousinterference
   and breach ofcontract,implied contractand quantum meruit,in the amountof$50,000.00,as
   Plaintiffssubstantially perform ed to theterm sD efendantsGerm annsagreed to,which Defendant
   Germ annsalone benetm ed from ,and butforbreach,and gross delays,every aspectofwhatw as
   required w ould have been performed by Plaintiffs.
          Plaintiffsalso demand com pensatory damagesfordamageto Plaintiffstone'screditrating
   anddamagestoPlaintiffStone'sprofessionalreputation intheamountof$30,000.00.
        Plaintiffsseek atotalof$207,847.94 in damages,notincludingcostsrelated to filingthis
   suit,legalfees,courtcosts,orotherexpensesincurred.
          Finally,Plaintiffsseeksunspecitied punitive dam ages due D efendantsreprehensible and
   m orally egregious tortious acts that resulted in irreparable harm to M .S., and for dam ages to
   PlaintiffStone'sprofessionalreputation and forengaging in a schem ethatamountedto defam ation
   per se, falsely claim ing Plaintiff Stone punched Peter Edward Germ ann and falsely claim ing
   PlaintiffStone killed a fam ily pet,w herethe Germ annsdid notown a petand adm itted to thisfact
   before Judge M ichaelle Gonzalez-paulson ata July 2nd 2020 hearing, held atthe M iam i-D ade
   County Coul'
              t.

                                           V.
                               CERTIFICATION A'
                                              ND CLOSG G

          UnderFederalRule ofCivilProcedure 11,by signing below ,1certify to the best of my
   knowledgethatthiscomplaint:(1)isnotbeingpresented foran improperpurpose,such asto
   harass,causeunnecessary delay,orneedlessly increasethecostoflitigation;(2)issupportedby
   existing law orby a nonfrivolous argum entforextending,m odifying,or reversing existing law ;
   (3)thefactualcontentionshaveevidentiarysuppol'tor,ifspecificallysoidentified,willlikelyhave
                                               21
Case 2:21-cv-14011-AMC Document 1 Entered on FLSD Docket 01/07/2021 Page 22 of 22




   evidentiarysupportaûerareasonableopportunityforfurtherinvestigation ordiscovery;and(4)
   the com plaintotherwisecompliesw ith therequirem entsofRule 1l.

          Iagree to provide the Clerk's Office with any changesto m y addresswhere case-related
   papersmay beserved.1understandthatm y failureto keepa currentaddresson tilewith theClerk's
   Oftice may resultin the dism issalofm y case.

          Respectfully subm itted,

          D ecem ber25th;():()




          Jack S one
          M aison Sato #101
          2-2-15 Tsunogoro
          Aobw Sendai,Japan 980-0874
          Teleghone:81070.6951.2337
          Emall:stackjones@mail.com

                                  CER TW ICATE O F SERV ICE

          1hereby certify thata true and correctcopy ofthe foregoing was served by CM /ECF on
   D ecem ber25th2020,via em ail,orregularm ailon al1parties ofrecord on the ServiceListbelow .


          PeterEdward G erm ann                     Elizabeth Helen Germ ann
          1002 DewittStreet                         1002 Dew ittStreet
          Sebring,FL 33872                           Sebring,FL 33872

          Teresa Georgilakis                        A ngelo Georgilakis
          14250 N ievesCircle                       14256NievesCircle
          W interGarden,FL 34787                    W interGarden,FL 34787
          Teleghone:407.209.6890                    Telephone:407.209.6890
          Emall:terisg@hotmail.com                  Email:terisg@hotmail.com
          M ichaelScottStone
          4456 M adeiraAvenue
          Sebring,FL 33872
          Teleghone:863.471.2147
          Emall:captjacks@ hotmail.com


                                              22
